           Case 1:19-cv-03035-GBD Document 16 Filed 06/21/19 Page 1 of 2


Ethan Price-Livingston, Esq. (EP0853)
COZEN O’CONNOR
45 Broadway, 16th Floor
New York, New York 10006
(212) 453-3816
(917) 512-4535
EPrice-Livingston@cozen.com
Attorneys for Defendants

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X

 LUCY DORR,                                                                No.: 1:19-CV-03035-GBD

                                                      Plaintiff,
                                                                           NOTICE OF APPEARANCE
                                   vs.

 NATIONAL SURETY CORPORATION and
 FIREMAN’S FUND INSURANCE COMPANY,

                                                      Defendants.

-----------------------------------------------------------------------X

        PLEASE TAKE NOTICE that Ethan Price-Livingston, Esq. of the law firm of Cozen

O’Connor, 45 Broadway, 16th Floor, New York, New York 10006, hereby appears as counsel on

behalf of defendants National Surety Corporation and Fireman’s Fund Insurance Company in the

above-entitled action, and requests that copies of all future pleadings and papers in this action be

served upon him at the office address listed below, and all electronically filed documents be

transmitted by electronic mail to the email address below.

Dated: June 21, 2019
                                                              Respectfully Submitted,
                                                              /s/ Ethan Price-Livingston
                                                              Ethan Price-Livingston, Esq. (EP0853)
                                                              45 Broadway, 16th Floor
                                                              New York, New York 10006
                                                              Telephone: (212) 453-3816
                                                              Facsimile: (917) 512-4535
                                                              Attorneys for Defendants



LEGAL\41669333\1
          Case 1:19-cv-03035-GBD Document 16 Filed 06/21/19 Page 2 of 2


                              CERTIFICATE OF SERVICE

I hereby certify that on June 21, 2019 I electronically filed the foregoing NOTICE OF

APPEARANCE with the United States District Court Southern District of New York by using the

CM/ECF system.



                                                 /s/ Ethan Price-Livingston
                                                 Ethan Price-Livingston, Esq. (EP0853)




                                             2
LEGAL\41669333\1
